Appeal from an amended judgment of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered March 10, 2004 in a personal injury action. The amended judgment awarded plaintiff $184,350.23 upon a jury verdict.
It is hereby ordered that the amended judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: The contention of defendants that Supreme Court erred in denying their motion to strike plaintiff’s supplemental bill of particulars alleging new injuries after the note of issue had been filed is not reviewable on this appeal because the motion papers are not included in the record before us. Defendants, as the appellants, “submitted this appeal on an incomplete record and must suffer the consequences” (Matter of Santoshia L., 202 AD2d 1027, 1028 [1994]; see LeRoi & Assoc. v *1126Bryant, 309 AD2d 1144 [2003]). We have examined defendants’ remaining contentions and conclude that none requires reversal. Present—Kehoe, J.P., Martoche, Pine, Lawton and Hayes, JJ.